DETAILED ACTION
Notice to Applicant


1.	The following is a FINAL office action upon examination of application number 16/220,509. Claims 1, 4-5, 8, 11-12, 15, 18, and 19 are pending in the application and have been examined on the merits discussed below.

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

3.	In the response filed August 20, 2021, Applicant amended claims 1, 8, and 15, and did not cancel any claims. No new claims were presented for examination. 

4.	Applicant's amendments to the claims are hereby acknowledged. The amendments are not sufficient to overcome the previously issued claim rejections under 35 U.S.C. 101; accordingly these rejections have been maintained.

5.	The claim rejections under 35 U.S.C. 103 were previously withdrawn. [See Office Action, dated 05/20/2021]

Response to Arguments

6.	Applicant's arguments filed August 20, 2021, have been fully considered.



In response to Applicant’s statement that “regarding the first prong of the Alice decision, independent claim 1 may be considered to be directed to an improved method for utilizing transaction data from an electronic payment processing network so as to generate classification scores for a classified map of geographic regions. Accordingly, independent claim 1 is directed to eligible subject matter,” it is noted that, as described in the previous Office Actions, dated 10/27/2020 and 05/20/2021 “pursuant to step 1 in the January 2019 Guidance on 84 Fed. Reg. 53, claims 1, 4, 5, 8, 11-12, 15, 18, and 19 are directed to a computer-implemented method, system, and computer program product (i.e., process, manufacture, machine, or composition of matter) which are statutory categories. Thus, Step 1 of the Subject Matter Eligibility test for claims 11, 4, 5, 8, 11-12, 15, 18, and 19 is satisfied.”

8.	Applicant submits “that claim 1 is eligible regarding the instructions for examination under the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan. 7, 2019) (hereinafter “2019 Guidance”).” Specifically, Applicant submits that “as further emphasized with the current amendments, the method of claim 1 provides a novel solution to the technical problem of accurately determining classifications of geographic regions using transaction data.”  [Applicant’s Remarks, 08/20/2021, page 16]

The Examiner respectfully disagrees. In response to the Applicant’s argument that “as further emphasized with the current amendments, the method of claim 1 provides a novel solution Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) ("We do not agree ... that the addition of merely novel or non-routine components to the claimed idea necessarily turns an abstraction into something concrete."). Even though the claims have been indicated as allowable over the prior art, the allowable details are found in the details of the abstract ideas.  Page 3 of the July 2015 Update: Subject Matter Eligibility guidance explains that “[w]hen identifying abstract ideas, examiners should keep in mind that judicial exceptions need not be old or long‐prevalent, and that even newly discovered judicial exceptions are still exceptions, despite their novelty.” Additionally stated is that “any novelty in implementation of the idea is a factor to be considered only in the second step of the Alice analysis.” (July 2015 Update: Subject Matter Eligibility guidance: page 10). Upon evaluating step 2B of the Subject Matter Eligibility (SME) test (i.e., the second step of the Alice analysis), it is determined that the claimed invention does not present additional elements that amount to significantly more than any of the judicial exceptions. It is also noted that further narrowing the details of an abstract idea does not change the § 101 analysis since a more narrow abstract idea does not make it any less abstract.  Also, the issues of patentability under 35 U.S.C. §§ 102 and 103 should not be conflated with those under 35 U.S.C. § 101.  As explained in Diamond v. Diehr, 450 U.S. 175, 209 U.S.P.Q. 1 (1981), “It has been urged that novelty is an appropriate consideration under §101. Presumably, this argument results from the language in §101 referring to any ‘new and useful’ process, machine, etc. Section 101, however, is a general statement of the type of subject matter that is eligible for patent protection ‘subject to the conditions and requirements of this title.’…The question therefore of whether a particular invention is novel is ‘fully apart from whether the invention falls into a category of statutory subject matter.’ In re Bergey, 596 F.2d 952, 961, 201 Nickolas v.
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Peterson, 580 F.2d 898, 198 USPQ 385 (CA6 1978).” Accordingly, this argument is found unpersuasive.

9.	Applicant submits “the claims represent an improvement by which the determination of classifications of geographic regions are improved using a classified map of geographic regions generated using transaction data. See MPEP 2106.04(d)(1)(“A claim reciting a judicial exception is not directed to the judicial exception if it also recites additional elements demonstrating that the claim as a whole integrates the exception into a practical application.” [Applicant’s Remarks, 08/20/2021, page 16]

The Examiner respectfully disagrees. As best understood by the Examiner, Applicant submits that, under Step 2A Prong Two, the judicial exception is integrated into a practical application. When evaluated under Step 2A, Prong Two, the additional elements, as recited in exemplary claim 1, are “at least one processor,” “an electronic payment processing network,” “a display of a computing device.” These elements, whether taken individually or in combination, do not integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
The additional elements are directed to: at least one processor, an electronic payment processing network, and a display of a computing device, which merely serve to tie the abstract idea to a particular technological environment (automated or computer-based operating environment) via generic computing hardware, software/instructions, which is not sufficient to Furthermore, the term "computer" may refer to any computing device that includes the necessary components to receive, process, and output data, and normally includes a display, a processor, a memory, an input device, and a network interface.”) is relied on to implement the recited steps, which amounts to using a computer as a tool to perform an abstract idea, and thus insufficient to amount to a practical application.  2019 PEG at page 55.  Similarly, the “interface of a computing device” amounts to nothing more than generally linking the use of a judicial exception to a particular technological environment, which is also insufficient to amount to a practical application.  2019 PEG at 55.
It is noted that the amended limitations do not reflect an improvement in the functioning of the computer or an improvement in another technology. While the Applicant submits that “the new limitations of “normalizing the transaction data to so that all values of the count of transactions initiated in each geographic zone of the plurality of geographic zones are between 0 and 1, to provide normalized transaction data: running a principal component analysis (PCA) on the normalized transaction data to reduce the normalized transaction to provide reduced transaction data associated with two principal components; performing the latent factor analysis on the reduced transaction data associated with two principal components to generate a first latent factor score associated with each merchant category code of the merchant category codes associated with the transactions and a second latent factor score associated with each merchant category code of the merchant category codes associated with the transactions,” are indicated in paragraph [0076] of the present application as originally filed, as providing a technical improvement” [Remarks, at page 16], it is noted that the statement in paragraph 0076 indicating the following: “Normalizing the data may eliminate some bias and may provide a scale for measurement” does not reflect an improvement to the functioning of the computer or an improvement to another technical field. Applicant’s response points out to paragraph 0076, but does not explain how the underlying , the need for helping individuals, groups of individuals, and organizations make a decision regarding location, as Applicant’s claimed invention purports to address, is not a technical problem; it is a business problem. Examination of the claims, as a whole and in terms of each claim limitation, reveals that the claims are not directed to improving upon such technologies and do not recite such a benefit. The focus of the claims of the instant application is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools.
Applicant has not provided a specific showing, either in the claim language or the Specification, of an improvement in the computer components or the interface, or that these components are used in a unique or unconventional manner different from their ordinary purpose. The claim is not focused on an improvement to computers or software as tools, but similar to the Federal Circuit's finding in the FairWarning decision, “the focus of the claims is not on ... an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools." FairWarning, 839 F.3d at 1095. The Examiner emphasizes none of the receiving, generating, normalizing, running, performing, plotting, clustering, determining, associating, and displaying steps, individually or in combination, have been shown to yield an improvement to a computer or to any technology. Notably, the claims do nothing to modify or transform the computer, computer software, or any technology in any apparent manner, much less yield an improvement thereto. There is no support to show that implementing the claim steps amounts to a technical improvement. For the reasons provided above, this argument is not persuasive. 

submits that the claims recite “an invention that is not merely the routine or conventional use” of computers or the Internet. DDR Holdings, 773 F.3d at 1259.” Applicant further submits that “the Office Action has failed to support a conclusion that any of the above noted limitations of claim 1 are well-understood, routine, or conventional.” [Applicant’s Remarks, 08/20/21, pages 17-19].

The Examiner respectfully disagrees. First, in response to Applicant’s argument that “the Office Action has failed to support a conclusion that any of the above noted limitations of claim 1 are well-understood, routine, or conventional,” it is noted that most of the claim limitations speak to details of the abstract idea, as explained below. Applicant’s invention focuses on generating a classified map. The additional elements are broadly applied to the abstract idea(s) at a high level of generality (“similar to how the recitation of the computer in the claims in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer,” as explained in MPEP § 2106.05(f)) and they operate in well-understood, routine, and conventional manners.  
Applicant’s recited steps are directed to receiving statistical data associated with each geographic zone of a plurality of geographic zones; generating based on the statistical data, at least one classification score for each geographic zone of the plurality of geographic zones by performing a latent factor analysis on the statistical data to generate the at least one classification score, wherein the at least one classification score for each geographic zone is generated based at least partially on at least one latent factor score, wherein generating the at least one classification score comprises: normalizing the transaction data to so that all values of the count of transactions initiated in each geographic zone of the plurality of geographic zones are between 0 and 1, to provide normalized transaction data; running a principal component analysis (PCA) on the normalized transaction data to reduce the normalized transaction to provide reduced transaction data associated with two principal components;     performing the latent factor analysis on the reduced transaction data associated with two principal components to generate a first latent factor score associated with each merchant category code of the merchant category codes associated with the transactions and a second latent factor score associated with each merchant category code of the merchant category codes associated with the transactions; plotting a graph of the first latent factor score against the second latent factor score for each merchant category code of the merchant category codes associated with the transactions; clustering of the merchant category codes on the graph using a machine learning clustering technique to generate a plurality of classes, wherein the machine learning clustering technique is a K-Means clustering technique or a K-Nearest neighbors clustering technique; and determining the at least one classification score for each geographic zone of the plurality of geographic zones according to the plurality of classes based on clustering of the merchant category codes on the graph; associating at least one classification tag with each class of the plurality of classes on the graph based on the at least one classification score, but such abstract idea steps are implemented using the same generic, general purpose computing environment (See paragraph [0056]: Furthermore, the term "computer" may refer to any computing device that includes the necessary components to receive, process, and output data, and normally includes a display, a processor, a memory, an input device, and a network interface.”) that would handle data used in performance of the invention no differently than would it handle other data sets with respect to computational speed or performance, where the broad limitations do not alter the processing technology. As we are now instructed, the presence of a general purpose computer to facilitate operations through uninventive steps does not change the fundamental character of an invention. See Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347 (2014).” Furthermore, the courts have said the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. MPEP 2106.05(f)(2).
a display of a computing device, was a ubiquitous feature in the art to which Applicant’s invention pertains (e.g., classifying geographic regions based on available statistical data) before the effective filing date of the invention. Additionally, causing a map of a geographic region having the plurality of geographic zones to be displayed on a display of a computing device is still a generic display function, which is further addressed in Steps 2A - Prong Two and 2B of the analysis. The display of a computing device serves to tie the idea to a particular technological environment by using conventional/generic equipment (graphical user interfaces, which is ubiquitous in computers) to convey a map of a geographic region having the plurality of zones to be displayed, which fails to provide an improvement to the functioning of a computer or to any other technology or technical field, fails to apply the exception with a particular machine, fails to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fails to effect a transformation of a particular article to a different state or thing, and fails to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
Applicant points out to the generating, normalizing, running, performing, plotting, clustering, determining, causing, and causing limitations, in response it is first noted that these limitations define details of the abstract ideas. Second, paragraph 0056 of Applicant’s specification explain that the invention may be.  carried out with a general purpose computer system or general-purpose computer. Applicant’s invention focuses on the classification of geographic regions based on statistical data.  The additional elements are broadly applied to the abstract idea(s) at a high level of generality (“similar to how the recitation of the computer in the claims in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer,” as explained in MPEP § 2106.05(f)) and they operate in well-understood, routine, and conventional manners.  
Lastly, it is noted that Applicant has provided no facts/evidence, cited any portion of the Specification, nor provided a persuasive line of reasoning showing that the limitation of “cause to Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015) (“the interactive interface limitation is a generic computer element”). 
For all the reasons given above, the argument is found unpersuasive.

11.	Applicant’s remaining arguments either logically depend from the above-rejected arguments, in which case they too are unpersuasive for the reasons set forth above, or they are directed to features which have been newly added via amendment. Therefore this is now the Examiner's first opportunity to consider these limitations in view of the prior art and as such any arguments regarding these limitations would be inappropriate since they have not yet been examined. A full rejection of these limitations in view of the prior art will be presented later in this Office Action.

Claim Rejections - 35 USC § 101

12.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of activities; an idea itself; and mathematical relationships/formulas. Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).
First, pursuant to step 1 in the January 2019 Guidance on 84 Fed. Reg. 53, claims 1, 4, 5, 8, 11-12, 15, 18, and 19 are directed to a computer-implemented method, system, and computer program product (i.e., process, manufacture, machine, or composition of matter) which are statutory categories. Thus, Step 1 of the Subject Matter Eligibility test for claims 11, 4, 5, 8, 11-12, 15, 18, and 19 is satisfied.
Proceeding to step 2A, Prong One, here, the claimed invention in claims 1, 4, 5, 8, 11-12, 15, 18, and 19 are directed toward a computer-implemented method, system, and computer program product for generating a classified map. Claims 1, 4, 5, 8, 11-12, 15, 18, and 19 recite an abstract idea, falling within the grouping of “mathematical concepts.” Specifically, the series of steps in claims 1, 8, and 15 instructing how to receive statistical data associated with each geographic zone of a plurality of geographic zones, wherein the statistical data comprises transaction data initiated in each geographic zone of the plurality of geographic zones, and wherein the transaction data comprises merchant category codes associated with the transactions and a count of transactions initiated in each geographic zone of the plurality of geographic zones sorted by the merchant category codes associated with the transactions; generate based on the statistical data, at least one classification score for each geographic zone of the plurality of geographic zones by performing a latent factor analysis on the statistical data to generate the at least one classification score, wherein the at least one classification score for each geographic zone is generated based at least partially on at least one latent factor score, wherein generating the at least one classification score comprises: normalizing the transaction data to so that all values of the count of transactions initiated in each geographic zone of the plurality of geographic zones are between 0 and 1, to provide normalized transaction data; running a principal component analysis (PCA) on the normalized transaction data to reduce the normalized transaction to provide reduced transaction data associated with two principal components; performing the latent factor analysis on the reduced transaction data associated with two principal components to generate a first latent factor score associated with each merchant category code of the merchant category codes associated with the transactions and a second latent factor score associated with each merchant category code of the merchant category codes associated with the transactions; plot a graph of the first latent factor score against the second latent factor score for each merchant category code of the merchant category codes associated with the transactions; clustering of the merchant category codes on the graph using a machine learning clustering technique to generate a plurality of classes, wherein the machine learning clustering technique is a K-Means clustering technique or a K-Nearest neighbors clustering technique; and determine the at least one classification score for each geographic zone of the plurality of geographic zones according to the plurality of classes based on clustering of the merchant category codes on the graph; associating at least one classification tag with each class of the plurality of classes on the graph based on the at least one classification score, wherein the at least one classification tag is associated with a socioeconomic status; causing a map of a geographic region having the plurality of geographic zones to be displayed on a display of a computing device; and based at least partially on the at least one classification score, causing to be overlayed, the at least one classification tag over each geographic zone of the plurality of geographic zones on the map to generate the classified map, wherein the at least one classification tag comprises an indication regarding a degree to which each geographic zone is associated with the socioeconomic status would be directed to mathematical concepts. The language of the claim itself consistently recites limitations that are essentially directed to mathematical concepts. For instance, the claim limitations “receiving statistical data associated with each geographic zone of a plurality of geographic zones, wherein the statistical data comprises transaction data initiated in each geographic zone of the plurality of geographic zones, and wherein the transaction data comprises merchant category codes associated with the transactions and a count of transactions initiated in each geographic zone of the plurality of geographic zones sorted by the merchant category codes associated with the transactions; generating based on the statistical data, at least one classification score for each geographic zone of the plurality of geographic zones by performing a latent factor analysis on the statistical data to generate the at least one classification score, wherein the at least one classification score for each geographic zone is generated based at least partially on at least one latent factor score, wherein generating the at least one classification score comprises: normalizing the transaction data to so that all values of the count of transactions initiated in each geographic zone of the plurality of geographic zones are between 0 and 1, to provide normalized transaction data; running a principal component analysis (PCA) on the normalized transaction data to reduce the normalized transaction to provide reduced transaction data associated with two principal components; performing the latent factor analysis on the reduced transaction data associated with two principal components to generate a first latent factor score associated with each merchant category code of the merchant category codes associated with the transactions and a second latent factor score associated with each merchant category code of the merchant category codes associated with the transactions; plotting a graph of the first latent factor score against the second latent factor score for each merchant category code of the merchant category codes associated with the transactions; clustering of the merchant category codes on the graph using a machine learning clustering technique to generate a plurality of classes, wherein the machine learning clustering technique is a K-Means clustering technique or a K-Nearest neighbors clustering technique; and determining the at least one classification score for each geographic zone of the plurality of geographic zones according to the plurality of classes based on clustering of the merchant category codes on the graph; associating at least one classification tag with each class of the plurality of classes on the graph based on the at least one classification score” suggests that the method includes concepts related to mathematical relationships/formulas. This is directed to an abstract idea, and recites an abstract idea, corresponding to the grouping of “mathematical concepts.” Independent claims 8 and 15 recite similar limitations as set forth in claim 1.
Step 2A, Prong Two - This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – “at least one processor,” “an electronic payment processing network,” and “a display of a computing device” [claim 1]; “a computing device comprising at least one processor,” “an electronic payment processing network,” and “a display of a computing device,” [claim 8]; and “at least one non-transitory computer-readable medium,” “at least one processor,” “an electronic payment processing network,” and “a display of a computing device” [claim 15]. The additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Revised Step 2A (with Prong Two) overlaps with Step 2B, and thus, many of the considerations need not be reevaluated in Step 2B because the answer will be the same. Federal Register, Vol. 84, page 55 details that the considerations for a “practical application” are: The claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or 
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
Mayo) to determine if the claim is sufficient to ensure that the claim amounts to “significantly more" than the abstract idea itself. The additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: an instruction to display a map of a geographic region having the plurality of geographic zones and overlay the at least one classification tag over each geographic zone of the plurality of geographic zones on the map. It is noted that the use of the computer to perform this abstract idea does not provide 'something more’ to make the claimed invention patent eligible. After considering all claim elements, both individually and in combination, it has been determined that the claim does not amount to significantly more than the abstract idea itself or more than a mere instruction to apply the abstract idea. According to the MPEP, section 2106.05(d) II, the courts have recognized the following computer functions to be well-understood, routine and conventional function when they are claimed in a merely generic manner: performing repetitive calculations, receiving processing and storing data, electronically scanning or extracting data from a physical document, electronic recordkeeping, automating mental tasks, and receiving or transmitting data over a network, e.g., using the Internet to gather data. While the claim recites hardware and software elements, such as “at least one processor,” “an electronic payment processing network,” and “a display of a computing device” [claim 1]; “a computing device comprising at least one processor,” “an electronic payment processing network,” and “a display of a computing device,” [claim 8]; and “at least one non-transitory computer-readable medium,” “at least one processor,” “an electronic payment processing network,” and “a display of a computing device” [claim 15]  -3-these limitations are not sufficient to qualify as being “significantly more” than the abstract idea. Furthermore, it is noted that the steps for “cause to be displayed a map of a geographic region having the plurality of geographic zones on a display of a computing device” merely encompasses insignificant post-solution data transmission activity accomplished via outputting/transmitting data, which has been recognized as well-understood, routine, and conventional, and thus insufficient to add based at least partially on the at least one classification score, cause to be overlayed, the at least one classification tag over each geographic zone of the plurality of geographic zones on the map to generate the classified map” encompasses insignificant extra solution activity. Merely using a generic computer to display data amounts to simply using a computer as a tool to display output, which in addition to falling with the realm of insignificant extra solution activity, merely serves to generally link the abstract idea to a particular technological environment, none of which amounts to a practical application. See MPEP 2106.05(f)-(h). In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the element are taken individually. The additional elements, which merely describe implementation of the invention using generic computing elements and conventional elements from the prior art, similar to adding the words “apply it” to the abstract idea, which is not sufficient to amount to significantly more.  See MPEP 2106.05(f).  See also, Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).  See also, Benson, 409 U.S. 63 (holding that merely implementing a mathematical principle on a general purpose computer is a patent ineligible abstract idea); Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044 (Fed. Cir. 2017) (using a computer as a tool to process an application for financing a purchase), though without modifying or improving the computer or any other technology.  See also, Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015) (“the interactive interface limitation is a generic computer element”). Further, claims to an apparatus "comprising a computer for executing computer instructions” and computer-readable medium which "stores a computer program for evaluating pattern-based constraints” are held ineligible for the same reason, e.g., the generically-recited computers add nothing of substance to the underlying abstract idea. Therefore, since there are no limitations in the claim that transform 
Viewed as a whole, the additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. The claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, applying the judicial exception with or by use of a particular machine, effecting a transformation of a particular article to a different state, or adding unconventional steps that confine the claim to a particular useful application; and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment. Claim 1 is directed to performing the method steps, but these limitations add nothing of substance to the underlying abstract idea.  After considering all claim elements, it has been determined that the claim(s) at issue are not significantly more than the abstract idea itself. The claimed steps, viewed both individually and as an ordered combination are found insufficient to supply an inventive concept under 35 USC 101. Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claims 4-5, 8, 11-12, 15, 18, and 19 are rejected based upon the same rationale, wherein the claim language does not recite "significantly more" than the abstract idea. The limitations of claims 4-5, 11-12, and 18-19 (i.e., wherein the statistical data comprises socioeconomic data; wherein generating the at least one classification score comprises performing, with at least one processor, the latent factor analysis on the transaction data to generate a plurality of additional latent factor scores associated with each merchant category code; and wherein generating the at least one classification score further comprises associating the at least one classification tag with each merchant category code based at least partially on the plurality of additional latent factor scores associated with each merchant category code) further narrow the abstract idea, therefore 
For more information, see MPEP 2106. The January 2019 Guidance is available at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility.

Allowable Subject Matter

14.	Claims 1, 4-5, 8, 11-12, 15, 18, and 19 are allowable over prior art. The following is a statement of reasons for the indication of allowable subject matter: Claims 1, 4-5, 8, 11-12, 15, 18, and 19  are directed to allowable subject matter because as indicated on the Office Action, dated 05/20/2021, “With respect to independent claims 1/8/15…Lee et al., Ubalde et al., Tavares et al., and Silvio et al. and the other prior art references of record do not teach or render obvious the claim limitations requiring that the transaction data includes a count of transactions initiated in each geographic zone of the plurality of geographic zones sorted by the merchant category codes associated with the transactions; determining the at least one classification score for each geographic zone of the plurality of geographic zones according to the plurality of classes based on clustering of the merchant category codes on the graph; associating, with at least one processor, at least one classification tag with each class of the plurality of classes on the graph based on the at least one classification score, wherein the at least one classification tag is associated with a socioeconomic status; and wherein the at least one classification tag comprises an indication regarding a degree to which each geographic zone is associated with the socioeconomic status, as recited and arranged in combination with the other limitations recited in independent claims 1/8/15, thus rendering independent claims 1/8/15 and their respective dependent claims as allowable over the prior art. Therefore, the claim rejections under 35 U.S.C. 103 are withdrawn.” Thus, rendering independent claims 1/8/15 and their respective dependent 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
A.	Anderson et al., Pub. No.: US 2020/0250185 A1 – describes a  system and method for deriving merchant and product demographics from a transaction database.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE GARCIA-GUERRA whose telephone number is (571) 270-3339. The examiner can normally be reached on M-F 7:30a.m.-5:00p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like claim assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Darlene Garcia-Guerra/
Examiner, Art Unit 3683

/SUSANNA M. DIAZ/Primary Examiner, Art Unit 3683